Title: From Benjamin Franklin to John Adams, 15 October 1782
From: Franklin, Benjamin
To: Adams, John


Sir
Passy, 15 Oct. 1782.
A long and painful Illness has prevented my corresponding with your Excellency regularly, but I paid the Bill you drew upon me and advised me of in your last Letter.
Mr Jay has I believe acquainted you with the Obstructions our Peace Negociations have met with, and that they are at length removed. By the next Courier expected from London, we may be able perhaps to form some Judgment of the Probability of Success, so far as relates to our Part of the Peace. How likely the other Powers are to settle their Pretensions, I can not yet learn. In the mean time America is gradually growing more easy, by the Enemy’s Evacuation of their Posts; as you will see by some Intelligence I enclose.
I have had the Happiness formerly to help your Excellency in the Discharge of the Public Demands upon you. I am now obliged to recur to you for the same kind of Assistance. Notice has been given me that the Interest of the Ten Millions borrow’d in Holland under the Guarantee of this Court becomes due the 5th. of next Month. My Funds here are all engaged by Bills accepted and expected. I must therefore request that you will undertake the Payment of that Interest, which at 4 per Cent amounts to about 400,000 Livres Tournois.
With great Respect, I have the honour to be, Sir Your Excellency’s Most obedient and most humble Servant
B Franklin
His Exy. J. Adams Esqr.
 
Endorsed: Dr Franklin 15 Oct. 1782
